Name: Decision No 2/1999 of the EC-Turkey Customs Cooperation Committee of 2 November 1999 implementing Decision 1/1999 of the EC-Turkey Association Council on the introduction of common outward processing arrangements for textiles and clothing
 Type: Decision
 Subject Matter: tariff policy;  leather and textile industries;  European construction;  cooperation policy;  Europe
 Date Published: 2000-01-08

 Avis juridique important|22000D0108(03)Decision No 2/1999 of the EC-Turkey Customs Cooperation Committee of 2 November 1999 implementing Decision 1/1999 of the EC-Turkey Association Council on the introduction of common outward processing arrangements for textiles and clothing Official Journal L 005 , 08/01/2000 P. 0075 - 0077DECISION No 2/1999 OF THE EC-TURKEY CUSTOMS COOPERATION COMMITTEEof 2 November 1999implementing Decision 1/1999 of the EC-Turkey Association Council on the introduction of common outward processing arrangements for textiles and clothing(2000/13/EC)THE CUSTOMS COOPERATION COMMITTEE,Having regard to the Agreement of 12 September 1963 establishing an Association between the European Economic Community and Turkey,Having regard to Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the customs union(1),Having regard to Decision No 1/1999 of the EC-Turkey Association Council of 5 January 1999 on the introduction of common outward processing arrangements for textiles and clothing, and in particular Article 4 thereof(2),(1) Whereas measures must be taken to give effect to those arrangements;(2) Whereas the provisions of Decision No 1/96 of the EC-Turkey Customs Cooperation Committee of 20 May 1996 implementing Decision No 1/95 of the Association Council, and in particular Articles 22 to 26(3) thereof, apply in conjunction with the provisions of this Decision,HAS DECIDED AS FOLLOWS:TITLE IGeneral provisionsArticle 1This Decision sets out implementing provisions for Decision No 1/1999 of the EC-Turkey Association Council, hereafter referred to as the "basic Decision".This Decision shall apply without prejudice to Commission Regulation (EC) No 3017/95(4).Article 21. This Decision shall apply without prejudice to Council Regulation (EEC) No 2913/92(5) and Commission Regulation (EC) No 2453/93(6) and Turkish provisions [to be notified by the Turkish authorities] for triangular traffic in the context of economic outward processing of certain textiles and clothing products. Where the temporary export of the goods and release for free circulation of the compensating products take place in the same part of the customs union only the provisions valid in the respective part of the customs union shall apply.2. For the purposes of this Decision "triangular traffic" means the system whereby compensating products are released for free circulation, after working or processing carried out in a third country to which the economic outward processing arrangements apply, in a part of the customs union other than that from which the goods were temporarily exported. Where the triangular traffic system is used the provisions of this Decision shall supplement the legal instruments referred to in Article 1 of the basic Decision.TITLE IIGranting of prior authorisationsArticle 31. The prior authorisation form shall correspond to the specimen and provisions in Regulation (EC) No 3017/95 and Turkish legislation and shall comprise an original and two copies. The original (bearing the number 1 and marked "original") shall be issued to the applicant. The second sheet (bearing the number 2) is the copy for the competent authorities and shall be retained by the competent authorities who issued the prior authorisation, and the third sheet (bearing the number 3) is the copy for the customs supervising office and shall be sent to the said office.2. At the request of the holder of an authorisation and on presentation of the original, one or more partial authorisations, marked "partial prior authorisation", may be issued. The authorities issuing partial authorisations shall charge the quantities concerned on the initial prior authorisation, and shall give the reference number of the initial authorisation. The words "partial authorisation" shall be entered against the quantity charged on the prior authorisation. The competent authorities shall inform the supervising office of the issue of partial authorisations. Partial authorisations shall be governed by the same rules as prior authorisations; they may not be used as a basis for further partial authorisations.3. Prior authorisations may relate only to one category of compensating products and one specific country; they may not be transferred and may only be used by the person in whose name they are made out or that person's authorised representative.4. The applicant and the competent authorities shall keep originals or copies of application, annexes and prior authorisations for at least three years from the end of the calendar year in which the authorisation was issued.5. If a prior authorisation is lost the competent authorities that issued the original authorisation may issue a replacement, at the holder's request. The application for a replacement must include a statement signed by the applicant declaring that the original prior authorisation has been lost and that if found it will not be used but will be returned immediately to the issuing authorities.The replacement authorisation shall be marked "Replacement prior authorisation" or "Replacement partial prior authorisation" and shall be governed by the same rules as the initial prior authorisation. If a replacement authorisation is lost, no further replacement authorisation may be issued.6. The time limit for reimportation of the compensating products shall be set in the prior authorisation, taking account of the time needed for carrying out the processing operations. The time limit shall be calculated from the date the temporary export formalities were completed and may be extended at the holder's request if circumstances so warrant.TITLE IIIOperation of the arrangementsArticle 41. The customs office competent for economic outward processing arrangements named in the prior authorisation (the customs supervising office) shall monitor the operation of the procedure on the basis, inter alia, of:- copy 3 of the prior authorisation- the declarations for export and free circulation- stock records kept by the holder of the prior authorisation showing quantities of temporarily exported goods and reimported compensating products.2. The prior authorisation shall be presented to the customs office at the time of temporary exportation so that the customs formalities can be carried out. The customs office carrying out the temporary export formalities shall notify the customs supervising office by sending it a copy of the export declaration.3. When the compensating products are reimported the declarant shall present the valid prior authorisation to the competent customs office, together with proof that the processing operation has actually been performed in the country named in the authorisation. The customs office carrying out the formalities for entry into free circulation shall:- charge the reimported quantities against the prior authorisation and- notify the customs supervising office by sending it a copy of the import declaration.4. Notification may be sent by electronic means provided it offers the same assurance and the customs offices concerned have access to the prior authorisation via a computer network.Article 5Articles 22 to 26 of Decision No 1/96 of the EC-Turkey Customs Cooperation Committee shall apply mutatis mutandis where the provisions of this Decision apply other than in the context of an outward processing operation within the meaning of Regulations (EEC) No 2913/92 and (EEC) No 2454/93 and Turkish provisions [to be notified by the Turkish authorities].TITLE IVAdministrative cooperationArticle 6If a customs office finds that the provisions of the basic Decision or this Decision are being breached it shall notify the authorities who issued the prior authorisation immediately.TITLE VFinal provisionsArticle 7This Decision shall enter into force on the date of its publication.Done at Brussels, 2 November 1999.For the Customs Cooperation CommitteeA. WIEDOWThe President(1) OJ L 35, 13.2.1996, p. 1.(2) OJ L 35, 9.2.1999, p. 45.(3) OJ L 200, 9.8.1996, p. 14.(4) OJ L 314, 28.12.1995, p. 40.(5) OJ L 302, 19.10.1992, p. 1.(6) OJ L 253, 11.10.1993, p. 1.